Citation Nr: 1631796	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar scoliosis, strain, and degenerative disc disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to June 1988 and from May 1992 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2013 rating decisions of the VA Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Veteran and his wife testified at a hearing conducted before the undersigned as to the initial rating claim.  A transcript of the hearing has been associated with the claims file.

As for the service connection claim, the Veteran also requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence received in January 2016.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).  

The Veteran was previously represented in this appeal by Veterans Service Organizations (VSOs), but revoked all prior representatives in October 2014.  Accordingly, the Board considers the Veteran to be self-represented in this appeal.

The issues of increased ratings for upper radicular group incomplete paralysis with carpal tunnel syndrome and cervicobrachial syndrome of the bilateral upper extremities, sciatica of the bilateral lower extremities, and cervical strain being referred have been raised by the record in the Veteran's October 2014 testimony and November 2014 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Regrettably, a remand is necessary for further development.  A review of the record indicates that there are outstanding pertinent treatment records that have not been obtained.  In correspondence received in July 2013, the Veteran submitted post-service treatment records from the 87th Medical Group dated in 2012; only records dated through the end of the Veteran's second period of service in 2011 from that facility have been obtained.  Additionally, the Veteran's November 2014 brief includes information showing that he receives ongoing spine treatment from Chiro and Rehab Exercise.  As the Veteran's complete post-service treatment records have not been obtained, a remand is therefore necessary.

Also on remand, the Board finds that additional opinions and examinations would be beneficial.  Regarding the claim for service connection for sleep apnea, a medical opinion was obtained in May 2013; a negative nexus opinion was provided.  However, as the additional treatment records submitted by the Veteran in July 2013 pertain to his sleep apnea and were not considered by the examiner, the Board concludes that an addendum opinion is necessary.  As for the increased rating claim, the Veteran's testimony indicates that his thoracolumbar spine disability may have worsened in severity since the last examination in 2013 as he testified about having incapacitating episodes, which have not been shown previously.  

Additionally, the Board must reconsider the initial rating claim in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from May 2013, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active and passive motion, but not in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus also necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the 87th Medical Group; Chiro and Rehab Exercise; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the May 2013 VA sleep apnea examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of diagnosed sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's sleep apnea had its onset in service or is related to the Veteran's military service.  

The examiner should address the Veteran's complaints of sleep problems during service in 2009 and 2010 as well as any post-service sleep complaints, including insomnia in 2011 and sleep disturbances in 2012. 

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected thoracolumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected thoracolumbar spine disability. 

The examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion and examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







